     Case 7:20-cv-00062-CDL-MSH Document 113 Filed 07/28/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

A.S.M., et al.,                           :
                     Petitioners,         :
                                          :
v.                                        :       CASE NO. 7:20-CV-62-CDL-MSH
                                          :             28 U.S.C. § 2241
Warden, IRWIN COUNTY                      :
DETENTION CENTER, et. al.,                :
                                          :
                 Respondents.             :
_________________________________

                                         ORDER

       Pending before the Court is Respondents’ motion to stay discovery (ECF No. 101)

pending resolution of their motion to dismiss (ECF No. 100). Petitioners oppose the

motion (ECF No. 112). The Eleventh Circuit has noted that:

       If the district court dismisses a nonmeritorious claim before discovery has
       begun, unnecessary costs to the litigants and to the court system can be
       avoided. Conversely, delaying ruling on a motion to dismiss such a claim
       until after the parties complete discovery encourages abusive discovery and,
       if the court ultimately dismisses the claim, imposes unnecessary costs. For
       these reasons, any legally unsupported claim that would unduly enlarge the
       scope of discovery should be eliminated before the discovery stage, if
       possible. Allowing a case to proceed through the pretrial processes with an
       invalid claim that increases the costs of the case does nothing but waste the
       resources of the litigants in the action before the court, delay resolution of
       disputes between other litigants, squander scarce judicial resources, and
       damage the integrity and the public's perception of the federal judicial
       system.

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997). While the Court

recognizes there is no “per se” rule requiring stay of discovery, “courts within the Eleventh

Circuit, routinely find good cause to stay the discovery period where there is a pending
     Case 7:20-cv-00062-CDL-MSH Document 113 Filed 07/28/20 Page 2 of 2



motion to dismiss.” Moseley v. Sessions, No.: 2:16-cv-1532017, WL 1682537, at *1-2

(S.D. Ga. May 1, 2017).

         Here, the District Judge’s order denying Petitioner’s motion for preliminary

injunction raises grave doubts as to the viability of at least some of their claims. See

generally Order, June 3, 2020, ECF No. 94. If some of their claims are dismissed, it would

eliminate unnecessary lines of discovery and conserve resources of the litigants and the

Court.    Moreover, any potential prejudice to Petitioners in starting discovery after

resolution of the motion to dismiss is tempered by the fact that the parties have already

conducted some discovery in connection with Petitioners’ motion for preliminary

injunction. Therefore, finding good cause, the Court GRANTS Respondents’ motion to

stay discovery (ECF No. 101) pending resolution of their motion to dismiss (ECF No. 100).

         SO ORDERED, this 28th day of July, 2020.

                                           /s/ Stephen Hyles
                                           UNITED STATES MAGISTRATE JUDGE




                                            2
